Citation Nr: 1339549	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  07-35 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for migraine headaches, prior to April 4, 2008.

2.  Entitlement to a disability rating greater than 30 percent for migraine headaches from April 4, 2008 to May 15, 2011. 

3.  Entitlement to a disability rating greater than 50 percent for migraine headaches beginning May 16, 2011.

4.  Entitlement to an initial compensable disability rating for iron deficiency anemia and leukopenia, prior to August 4, 2010.

5.  Entitlement to disability rating greater than 10 percent for iron deficiency anemia and leukopenia, beginning August 4, 2010. 

6.  Entitlement to an initial compensable disability rating for allergic rhinitis. 

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and G.H.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1999 to April 2006, with subsequent service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) from April 2007, July 2007, September 2008, and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before a Decision Review Officer at RO in July 2010 and testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in May 2011.  Transcripts of these proceedings have been associated with the claims file.

Although the September 2008 and September 2010 rating decisions assigned higher initial ratings for service-connected migraine headaches and anemia, respectively, the effective date of award was not set to the initial filing of the claim, and the maximum benefit was not granted.  As this is the case, "staged ratings" are in effect for these disabilities, and the claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).  

This case was previously before the Board in November 2011 at which time it was remanded for further development.  At that time the Board also took jurisdiction of and remanded the issue of entitlement to a TDIU pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

In May 2008 correspondence the Veteran raised the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals from an April 2008 VA surgery of the left eye.  This newly raised issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

There is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment dated through October 2012 and records from the Social Security Administration which were considered by the RO in a January 2013 supplemental statement of the case.  The remaining records are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Prior to April 4, 2008, the Veteran's migraine headaches were manifested by characteristic prostrating attacks averaging less than one in 2 months which were not productive of severe economic inadaptability.

2.  From April 4, 2008 to May 15, 2011, the Veteran's migraine headaches were manifested by occasional prostrating attacks that were not productive of severe economic inadaptability.

3.  Beginning May 15, 2011, the Veteran's migraine headaches have occurred three to four times per week and have been manifested by frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

4.  Prior to August 4, 2010, the Veteran's iron deficiency anemia and leukopenia was not manifested by hemoglobin levels of 10 gram (gm)/100 milliliter (ml) or less nor did the condition require continuous medication. 

5.  Beginning August 4, 2010, the Veteran's iron deficiency anemia and leukopenia has been manifested by hemoglobin levels of 10 gm/100 ml or less and complaints of fatigue.  

6.  Throughout the pendency of the appeal, the Veteran's allergic rhinitis has manifested by symptoms such as troubled breathing and discharge; it has not manifested by nasal obstruction of 50 percent or more on both sides or total obstruction on one side.


CONCLUSIONS OF LAW

1.  Prior to April 4, 2008, the criteria for an initial compensable disability rating for migraine headaches were not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§4.1, 4.3, 4.7, 4.12a, Diagnostic Code (DC) 8100 (2013).

2.  From April 4, 2008 to May 15, 2011, the criteria for a disability rating greater than 30 percent for migraine headaches were not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§4.1, 4.3, 4.7, 4.12a, DC 8100 (2013).

3.  Beginning May 16, 2011, the criteria for a disability rating greater than 50 percent for migraine headaches were not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§4.1, 4.3, 4.7, 4.12a, DC 8100 (2013).

4.  Prior to August 4, 2010, the criteria for a compensable disability rating for iron deficiency anemia and leukopenia were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.117, DCs 7799-7700 (2013).

5.  Beginning August 4, 2010, the criteria for disability rating greater than 10 percent for iron deficiency anemia and leukopenia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.117, DCs 7799-7700 (2013).

6.  The criteria for an initial compensable disability rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, DC 6522 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  November 2006 and December 2006 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA obtained the Veteran's Social Security Administration (SSA) disability determination, and related records in February 2012.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The September 2006, March 2007, April 2008, May 2012, and January 2013 VA examinations were adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

As for the Veteran's May 2011 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the May 2011 hearing, the undersigned Acting Veterans Law Judge enumerated the issues on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding the current symptoms of her headache, anemia, and allergic rhinitis disabilities and whether there were any outstanding medical records available.  See T. at pgs. 3-35.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claims for increased ratings of her headache, anemia, and allergic rhinitis disabilities.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any existing, pertinent evidence, apart from the unavailable records noted above, that has not been obtained.  The record also otherwise presents no basis for further development to create any additional evidence to be considered in connection with any of the matters currently under consideration.

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Procedural Background

Service treatment records show that the Veteran was first diagnosed with migraine headaches in November 2000, first diagnosed with allergic rhinitis in May 1999, and first diagnosed with iron anemia in January 2006.  She was discharged from military service in April 2006.  Subsequently, in June 2006, the Veteran submitted a claim for service connection for various disabilities, including migraines.  She was afforded a VA examination in September 2006 which noted current diagnoses of migraine headaches, iron deficiency anemia, and chronic sinusitis.  By rating decision dated in April 2007, the RO, in part, granted service connection for migraine headaches, iron deficiency anemia and leukopenia, and allergic rhinitis, assigning noncompensable disability ratings for each of these disabilities effective May 1, 2006.  The Veteran disagreed with these initial ratings and perfected an appeal.  

Subsequently, she was afforded another VA examination for her headaches in April 2008 and, by rating decision dated in September 2008, the RO increased the Veteran's disability rating for migraine headaches from noncompensable to 30 percent disabling effective April 4, 2008, the date of the most recent VA examination.  Thereafter, she was afforded a hemic VA examination in August 2010 and, by rating decision dated in September 2010, the RO increased the Veteran's disability rating for iron deficiency anemia and leukopenia from noncompensable to 10 percent disabling effective August 4, 2010, the date of the most recent VA examination.  Most recently, in May 2012, the Veteran was afforded a VA general examination and, by rating decision dated in December 2012, the RO increased the Veteran's disability rating for migraine headaches from 30 percent disabling to 50 perfect disabling effective May 16, 2011, the date of the Veteran's Travel Board hearing.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

All the evidence in the Veteran's claims file, to include both the paper and Virtual VA file, has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  The Veteran must not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

1.  Migraine headaches

Throughout the rating period on appeal, the Veteran's migraine headaches have been rated under 38 C.F.R. § 4.12a, DC 8100.  Under DC 8100, migraines are evaluated as follows: a 10 percent rating is assigned with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

a.  Prior to April 4, 2008

Evidence relevant to the level of severity of the Veteran's migraine headaches prior to April 4, 2008 includes a September 2006 VA examination report.  At that time the Veteran reported that she started having problems with headaches in August 2000 at which time she was prescribed Midrin.  She later switched her medication to Imitrex combined with Naprosyn.  She indicated that when she has her episodes she experiences dull, intense, severe pain involving the occiput radiating to the forehead.  She stated that her episodes were precipitated by bright light, lack of sleep, and reading without glasses, as well as eating chocolates.  This was alleviated by resting/lying down in a dark, quiet room as well as taking medications.  She was took Imitrex nasal, 20 milligrams, during her episodes and denied any effects from this medication.  When she had episodes, she stated that they would last on average, one and a half to three days.  For the whole month of August, she stated that she had two such episodes. While in the military she worked in logistics but, since her discharge from military service in April 2006, she had been a student.  During her episodes, she stated that they would affect her current status as a student and with activities of daily living as she could do only "little things" when she was having an episode.  This, according to the Veteran, would "slow her down."  

Given the evidence of record, the Board finds that an initial compensable disability rating prior to April 4, 2008 for the Veteran's migraine headaches is not warranted.  Significantly, the September 2006 VA examination shows complaints of headaches during which ordinary activities are possible but limited in that she could only do "little things" and the attacks would slow her down.  As above, a rating of 10 percent under DC 8100 requires evidence of characteristic prostrating attacks averaging one in 2 months over last several months.  By indicating that ordinary activities were possible but limited during the September 2008 VA examination, the Veteran was essentially denying any "characteristic prostrating attacks."  As such, an initial compensable disability rating prior to April 4, 2008 for the Veteran's migraine headaches is not warranted.

b.  From April 4, 2008 to May 15, 2011

Evidence relevant to the level of severity of the Veteran's migraine headaches from April 4, 2008 to May 15, 2011 includes an April 2008 VA examination report.  At that time the Veteran reported that she began having unilateral headaches associated with loss of vision in 2002.  The headaches occurred four to six times per month and always began with a visual aura of bright spots in one eye or with sparking star-like visualizations.  This rapidly progressed to intense retroorbital pulsating pain that led to loss of vision.  The headaches could last up to 49 hours of untreated.  Symptoms were not associated with nausea or gastrointestinal disturbances.  The onset was usually spontaneous and unpredictable, although she could trigger a headache by eating chocolate.  She was reportedly evaluated by a neurologist in 2006 who diagnosed migraine headaches and began prophylaxis therapy with Verapamil.  Acute symptoms were treated with Imitrex, which, according to the Veteran, worked very well.  Due to the Veteran's other ophthalmic condition, an ophthalmologist also assessed her symptoms as "ocular migraine."  

It was noted that the course since treatment was stable and that she treated the headaches with Imitrex as well as over-the-counter headache remedies.  The response to the treatment was poor or none and there were no side effects.  It was indicated that the Veteran had two to three headaches per month and that she was treated with continuous medication.  With regard to severity, the examiner wrote that most attacks were prostrating and that they lasted from one to two days.  The diagnosis was migraine headaches with aura as well as ocular migraine headaches.  It was noted that, while the Veteran was not employed, the headaches did affect her usual daily activities.  Specifically, her headaches had a moderate effect on chores, bathing, dressing, toileting, and grooming.  Her headaches had a severe effect on shopping, exercise, sports, traveling, and feeding and prevented recreation.  

Also of record are VA treatment records dated from April 4, 2008 to May 15, 2011 which primarily pertain to an April/May 2008 surgery on her left eye.  Significantly, in an August 2010 VA hemic examination the Veteran reported that she had been employed full time as a head cashier for the past two to five years.  She also indicated that she had lost no time from work during the past 12 month period.  

Also, during the July 2010 RO hearing the Veteran reported that she was employed full time.  She indicated that she experienced up to two headaches per day at which time she often goes to a place in the office where it was cool and dark and she can count money or she goes home.  She indicated that she lost approximately two weeks of work due to her headaches in the last 12 months.  

Given the evidence of record, the Board finds that a disability rating greater than 30 percent is not warranted from April 4, 2008 to May 15, 2011.  The next higher-rating of 50 percent under DC 8100 requires evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  While the Veteran has reported that she suffers from headaches occurring more than once per month, there is no clinical documentation that these headaches are manifested by completely prostrating and prolonged attacks.  Furthermore, it appears that the Veteran was employed from approximately 2008 to at least 2010 and only missed two weeks of work per year.  Such an employment history not indicative of severe economic inadaptability and are already contemplated in the assigned evaluation of 30 percent.  

c.  Beginning May 16, 2011

Evidence relevant to the level of severity of the Veteran's migraine headaches beginning May 16, 2011 includes a May 2012 VA examination report.  At that time the Veteran reported a significant history with migraine headaches.  She reported seven per week with three out of the seven being debilitating and prostrating.  During these headaches, the Veteran experienced auras, nausea, vomiting, sensitivity to light, sensitivity to sound, changes in vision, sensory changes, changes in her hearing (sound), and loss of memory.  These can last up to a day.  During this time, the Veteran could not function at all.  The Veteran had a lesser form of headache three to four times per week, which could be pounding but less debilitating.  The Veteran reported using the following medication for her headaches:  APAP/Butabital/Caffeine, Diltiazem, Hydrocodone, and Tramadol.  The Veteran's headache pain was described as pulsating or throbbing head pain on both sides of the head which worsened with physical activity.  The duration of typical head pain was one to two days and was on both sides of the head.

The examiner noted that the Veteran had characteristic prostrating attacks which occurred more frequently than once per month.  The Veteran also had prostrating attacks of non-migraine headache pain more frequently than once per month.  The examiner noted that the Veteran reported three prostrating headaches per week that leave her incapacitated for one to two days each time.  According to the examiner, this would make it impossible for the Veteran to find gainful employment.  A May 2012 VA general medical examination report shows that the Veteran had left her employment due to her physical disabilities.    

During the May 2011 Travel Board hearing the Veteran reported that she left her job in August 2010 due to her disabilities and now takes classes at school so that she can "do something with [her] life."  She indicated that she does not take a full load of classes because of her migraine headaches, rather she takes two or three each semester.  She also indicated that she was in the process of filing for Social Security Disability benefits.  

Given the evidence of record, the Board finds that a disability rating greater than 50 percent is not warranted beginning May 16, 2011.  As noted, the 50 percent rating assigned is the maximum schedular rating available for this disability.  This rating contemplates the Veteran's prostrating headaches and the severe economic inadaptability manifested by her migraine headaches occurring three to four times per week and her inability to maintain employment.  Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A review of the record does not show any additional functional impairment associated with the Veteran's service-connected migraine headaches so as to warrant consideration of alternate rating codes.

2. Iron deficiency anemia and leukopenia

Throughout the rating period on appeal, the Veteran's iron deficiency anemia and leukopenia has been rated under 38 C.F.R. § 4.117, DC 7799-7700.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."

DC 7700 provides ratings for hypochromic-microcytic and megaloblastic anemia, such as iron deficiency and pernicious anemia.  Anemia with hemoglobin 10gm/100 ml or less, asymptomatic, is rated noncompensably (0 percent) disabling.  Anemia with hemoglobin 10gm/100ml or less with findings such as weakness, easy fatigability or headaches, is rated 10 percent disabling.  Anemia with hemoglobin 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath, is rated 30 percent disabling.  Anemia with hemoglobin 7gm/100ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months), is rated 70 percent disabling.  Anemia with hemoglobin 5gm/100ml or less, with findings such as high output congestive heart failure or dyspnea at rest, is rated 100 percent disabling.  A Note to DC 7700 provides that complications of pernicious anemia, such as dementia or peripheral neuropathy, are to be rated separately. 38 C.F.R. § 4.117.

a. Prior to August 4, 2010

Evidence relevant to the level of severity of the Veteran's iron deficiency anemia and leukopenia prior to August 4, 2010 includes September 2006 and March 2007 VA examinations report.  During the September 2006 VA examination the Veteran reportedly had a low hemoglobin of 10.3.  With regard to occupational history, the Veteran reported that while in the military she worked in logistics but, since her discharge from military service in April 2006, she had been a student.  

During the March 2007 VA examination, the Veteran reported that every time she had a blood test, her red and white blood cells were low.  She was being treated with ferrous sulfate two times a day and denied any side effects from it.  She denied any weakness, fatigue, or syncope.  It was noted that a November 2006 blood test showed of hemoglobin of 11.0, which was low.  The impression was chronic anemia.  

Also of record are VA treatment records dated prior to August 4, 2010 which primarily pertain to a June 2007 surgery on her breasts, an April/May 2008 surgery on her left eye, and treatment for psychiatric problems.  A May 2010 VA treatment record shows that the Veteran reported experiencing dizzy spells.  She denied fatigue.  

Furthermore, during the July 2010 RO hearing the Veteran reported that she was being treated at a VA outpatient clinic for her anemia.  She indicated that her hemoglobin was found to be 9.6gm/100ml in May 2010.  However, a review of the Veteran's VA treatment records in May 2010 does not show a hemoglobin of 9.6gm/100ml.  

Given the evidence of record, the Board finds that an initial compensable disability rating is not warranted prior to August 4, 2010.  Significantly, the Veteran's hemoglobin was reportedly 10.3 during the September 2006 VA examination and was 11.0 during the March 2007 VA examination.  A 10 percent disability rating under DC 7700 requires diminished hemoglobin levels of 10gm/100ml or less he Veteran did not report any symptoms regarding weakness or fatigability.  Also, the Veteran did not report any weakness or easy fatigability during the September 2006 VA examination.  While the Veteran did report headaches during the September 2006 examination, the Board notes that service connection is in effect separately for headaches as noted above.  As such, an initial compensable disability rating prior to August 4, 2010 for iron deficiency anemia and leukopenia is not warranted.  




b.  Beginning August 4, 2010

Evidence relevant to the level of severity of the Veteran's iron deficiency anemia and leukopenia beginning August 4, 2010 includes August 2010 and May 2012 VA examination reports.  During the August 2010 VA hemic disorders examination, the Veteran reported an onset of iron deficiency anemia and leukopenia in 2000 during a routine examination which noticed that her hemoglobin was low.  The course since onset was intermittent with remissions.  She was taking continuous medication (Ferrous Sulfate, 325 milligrams) to control this and her response to current treatments was limited.  There were no side effects with regard to her current treatment and significant past treatments were described as monitoring.  It was recommended that the Veteran have RBCs (red blood cells) for low hemoglobin, but the Veteran refused at that time.  

There was no history of hospitalization/surgery or hematologic neoplasm.  There was also no history of injury to the spleen.  There was no history of hypertension, syncope, angina, or dyspnea, but there was history of dizziness and fatigue.  There was no history of productive cough, wheezing, dyspnea, non-anginal chest pain, hemoptysis, fever, anorexia, or night sweats.  There was, however, a history of a non-productive cough which was intermittent (less than daily).  

There was a history of lightheadedness, weakness, headaches, and bleeding tendency.  There was no history of recurrent infections, active bleeding, sickle cell disease, or other symptoms of end organ pathology.  The condition was not subject to exacerbations or remissions.  On cardiac examination there was no evidence of congestive heart failure or pulmonary hypertension.  Heart sounds were present at S1 and S2 and there were no extra heart sounds; rhythm was regular and there was no evidence of abnormal breath sounds.  Signs of anemia were noted to be conjunctival pallor and nail bed pallor.  There were no signs of ruddiness, splenomegaly, hepatomegaly, petechiaw, ecchymoses, or other signs of bleeding.  There were no residuals of bone or other infarctions and no significant physical findings.  Hemoglobin testing revealed an HGB or 9.6 L.  The diagnosis was active iron deficiency anemia and leukopenia.  It was noted that there were no side effects on usual occupation or resulting work problems and no effects of the problem on usual daily activities.  

During the May 2012 VA general examination, it was noted that the Veteran had anemia but not thrombocytopenia.  With regard to her anemia, the Veteran reported weakness (difficulty to get up and do things), easy fatigability, and headaches.  The Veteran denied infections due to her anemia.  Her hemoglobin level was reported as 10.1.  It was noted that the Veteran's anemia impacted her ability to work as it may increase fatigue and loss of stamina.  

During the May 2011 Travel Board hearing the Veteran reported that she left her job in August 2010 due to her disabilities and now takes classes at school so that she can "do something with [her] life."  She indicated that she does not take a full load of classes because of her migraine headaches, rather she takes two or three each semester.  She also indicated that she was in the process of filing for Social Security Disability benefits.  With regard to her anemia, the Veteran's main complaint was dizziness.  She reported that the last time she had her blood tests she had an hemoglobin of 9 milligrams.  She also reported fatigability.  

Given the evidence of record, the Board finds that a disability rating greater than 10 percent is not warranted beginning August 4, 2010.  Significantly, the Veteran's hemoglobin was reportedly 9.6 during the August 2010 VA examination and was reportedly 10.1 during the May 2012 VA examination.  A 30 percent disability rating under DC 7700 requires anemia with hemoglobin 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  As such, disability rating greater than 10 percent beginning August 4, 2010 for iron deficiency anemia and leukopenia is not warranted. 




3. Allergic Rhinitis

Throughout the rating period on appeal, the Veteran's allergic rhinitis has been rated under 38 C.F.R. § 4.97, DC 6522.  DC 6522 provides ratings for allergic or vasomotor rhinitis.  Allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, is rated 10 percent disabling.  Allergic or vasomotor rhinitis with polyps is rated 30 percent disabling.  Notably, the Veteran is separately service connected for sinusitis evaluated as noncompensable disabling from May 1, 2006, 10 percent disabling from April 4, 2008, and 30 percent disabling from January 18, 2013.  

Evidence relevant to the level of severity of the Veteran's allergic rhinitis includes September 2006, March 2007, April 2008, August 2010, and January 2013. VA examination reports.  During the September 2006 VA examination, examination of the nose, sinuses, mouth, and throat revealed mildly erythematous turbinates.  There was tenderness along the frontal and maxillary sinus regions.  There was no evidence of crusting and no nasal obstruction.  X-ray of the sinuses revealed chronic sinusitis of the frontal, right maxillary, and sphenoid sinuses.  The impression was chronic sinusitis.  

During the March 2007 VA examination the Veteran reported a history of X-ray findings of sinusitis.  She stated that whenever she did some running, she had congestion with nasal discharge of clear liquid with symptoms of progressive sneezing.  She stated that this happened when it was dusty or when she was exercising.  She had no history of debilitating episodes requiring hospitalization.  She stated that she would breathe either in one nostril or through her mouth when she was congested.  She had no impairment of speech.  

On physical examination of the noise, sinuses, mouth, and throat, the left nasal mucosa was pink and glossy with polyps.  There was 10 percent obstruction on the left side and 15 percent obstruction on the right side.  The sinuses were nontender and she had fair dentition.  There was no gingivitis, tonsillitis, or pharyngitis.  The impression was chronic sinusitis, frontal, sphenoid and right maxillary as well as allergic rhinitis.  

During the April 2008 VA sinuses examination the Veteran reported a history of allergic rhinitis since 2003.  The circumstances and initial manifestation included dust, runny nose, sneezes, and running inducing nasal rhinorrhea.  The course since onset was stable and there were no side effects with regard to the current treatment.  Specific to the Veteran's allergic rhinitis it was noted that there was nasal obstruction, 30 percent on the left and 10 percent on the right.  There were no polyps present and there was no septal deviation.  There was permanent hypertrophy of turbinates from bacterial rhinitis.  Rhinosclermoa was not present and there was no tissue loss or scarring/deformity of the nose.  There was no evidence of Wegener's granulomatosis of granulomatous infection.  There had been no laryngectomy and the appearance of the larynx showed thickening of cords.  There were no residuals of any injury to the pharynx, including nasopharynx.  It was noted that the Veteran was a college student and not employed.  The diagnosis was allergic rhinitis.  The examiner also noted findings regarding a diagnosis of chronic sinusitis.  

During the August 2010 VA sinuses examination the Veteran reported a history of allergic rhinitis since 2005.  The circumstances and initial manifestation included experiencing problems with breathing, rhinorrhea, sinus headaches, watery eyes, and dry cough while stationed in Iraq.  She was treated with allergy medication which she took daily.  The course since treatment was progressively worse and she treated the disability with over the counter allergy medication which resulted in no side effects.  The current rhinitis symptoms included nasal congestion, excess nasal mucous, itchy nose, watery eyes, and sneezing.  Specific to the rhinitis the Veteran was found to have 30 percent nasal obstruction on the left and 40 percent nasal obstruction on the right.  There were no nasal polyps present and there was no septal deviation.  There was no permanent hypertrophy or turbinates from bacterial rhinitis and rhinoscleroma was not present.  There was no tissue loss, scarring or deformity of the nose and there was no evidence of Wegner's granulomatosis of granulomatous infection.  There had been no laryngectomy and the appearance of the larynx was normal.  There were no residuals of any injury to the pharynx, including nasopharynx.  It was noted that the Veteran was employed fulltime as a head cashier for the past two to five years and that she had missed no work during the last 12-month period.  The examiner wrote that the Veteran had a diagnosis of allergic rhinitis, perennial and that there were no significant effects on her usual occupation of usual daily activities.  

During the January 2013 VA sinuses examination it was noted that the Veteran had rhinitis.  The examiner wrote that there was not an obstruction of the nasal passages on either side due to rhinitis greater than 50 percent.  There was also no complete obstruction on one side due to rhinitis.  While there was permanent hypertrophy of the nasal turbinates, there were no nasal polyps.  The Veteran did not have a granulomatous condition.  With regard to the Veteran's employment, it was noted that the Veteran was currently unemployed but that, if she were employed, her sinus, noise, throat, larynx, or pharynx conditions could cause her absences from work.  

During the July 2010 RO hearing the Veteran reported that she was working fulltime as a cashier.  She indicated that she had trouble breathing and could never breathe correctly through both nostrils as always one or the other was completely shut.  

During the May 2011 Travel Board hearing the Veteran reported that she left her job in August 2010 due to her disabilities and now takes classes at school so that she can "do something with [her] life."  She indicated that she does not take a full load of classes because of her migraine headaches, rather she takes two or three each semester.  She also indicated that she was in the process of filing for Social Security Disability benefits.  With regard to her allergic rhinitis, the Veteran testified that she had trouble breathing as at least one of her nostrils was always plugged up.  

Given the evidence of record, the Board finds that a compensable disability rating for allergic rhinitis is not warranted.  While the Veteran reportedly had polyps during the March 2007 VA examination, neither the September 2006, April 2008, August 2010, or January 2013 VA examinations show polyps.  Also, while there was some obstruction of the nasal passages seen in September 2006, April 2008, August 2010, or January 2013, this obstruction was never found to be greater than 50 percent on both sides or complete obstruction on one side.  As such, an initial compensable disability rating is not warranted.

	4.  Other Increased Rating Considerations

The Board also finds that no higher evaluations can be assigned pursuant to any other potentially applicable diagnostic codes.  Because there are specific diagnostic codes to evaluate migraine headaches, anemia, and allergic rhinitis, consideration of other diagnostic codes for evaluating these disabilities is not appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the Board finds that the disability ratings assigned are the appropriate evaluations in this case for the time periods on appeal and that the degree of impairment resulting from the service-connected disorders in this case does not more nearly approximate the next higher ratings.  

The Board has also considered her statements that her migraine headaches, anemia, and allergic rhinitis are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through his senses. Layno, 6 Vet. App. at 470.  However, far more probative are the examination reports prepared by skilled professionals.  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

The Board finds that the Veteran has presented credible lay evidence.  However, such evidence does not provide a basis for higher evaluations.  Furthermore, other than requesting higher evaluations, her pleadings are non-specific.  However, the Board does find that the Veteran's reports to the examiners to be competent and credible.  As such, the Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In conclusion, the Board finds that the preponderance of the evidence is against increased ratings for the claimed disabilities and the appeals are denied.

Extraschedular Consideration

The above determinations are based on consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's migraine headache, anemia, and allergic rhinitis disabilities have reflected so exceptional or so unusual a picture as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule. Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as 'governing norms.'  Id. at 115-16; see also 38 C.F.R. § 3.321(b) (1) governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

The Board finds that schedular criteria are adequate to rate the Veteran's disabilities at all times pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, such frequency of headaches, symptoms of anemia, and percentage of nasal obstruction, and there is no medical indication or argument that the applicable criteria are inadequate to rate the disability under consideration at any pertinent point.  Moreover, higher ratings are warranted for more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b) (1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, there is no basis for additional staged ratings of the Veteran's migraine headache, anemia, and allergic rhinitis disabilities, pursuant to Fenderson, and the claims for higher ratings must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher ratings for migraine headaches, anemia, or allergic rhinitis disabilities, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial compensable rating for migraine headaches, prior to April 4, 2008, is denied.

A disability rating greater than 30 percent for migraine headaches from April 4, 2008 to May 15, 2011, is denied. 

A disability rating greater than 50 percent for migraine headaches beginning May 16, 2011, is denied.

An initial compensable disability rating for iron deficiency anemia and leukopenia, prior to August 4, 2010, is denied.

A disability rating greater than 10 percent for iron deficiency anemia and leukopenia, beginning August 4, 2010, is denied. 

An initial compensable disability rating for allergic rhinitis is denied. 


REMAND

In its prior November 2011 remand, the Board noted that the Veteran's assertions of unemployability, attributable to her migraine, anemia, and allergic rhinitis disorders, had raised an issue of entitlement to TDIU. See Rice.  Thus, the Board remanded the TDIU issue for adjudication by the RO.  

Unfortunately, the RO failed to adjudicate the TDIU issue pursuant to the November 2011 Board remand.  A remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand. Stegall, 11 Vet. App. at 271.  Accordingly, as the AOJ has not yet fulfilled the Board's request for consideration of TDIU, an additional remand is necessary so that such development may be completed. 
 
Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

Notably, since the November 2011 Board remand, by rating decision dated in December 2012, the RO assigned a combined disability evaluation of 100 percent effective May 16, 2011.  Since May 16, 2011, the Veteran has been service connected for PTSD, rated 70 percent disabling; migraine headaches, rated 50 percent disabling; vitreous opacities with residual macular hole, left eye, rated 30 percent disabling; chronic sinusitis, rated 30 percent disabling; lumbosacral sprain, rated 20 percent disabling; residuals, right ankle injury with mild lateral laxity, rated 10 percent disabling; GERD, rated 10 percent disabling; scars, postoperative residuals of excision of breast lumps with fibrocystic breast disease, rated 10 percent disabling; iron deficiency anemia and leukopenia, rated 10 percent disabling; bilateral plantar fasciitis, rated noncompensable; allergic rhinitis, rated noncompensable; and urinary tract infection, rated noncompensable.  Previously, the Veteran was assigned a combined disability evaluation of 90 percent from July 6, 2010, 80 percent from April 4, 2008, 50 percent from April 3, 2008, and 30 percent from May 1, 2006.  As such, the Veteran has met the threshold criteria for entitlement to TDIU under 38 C.F.R. § 4.16 since April 4, 2008.  

In Bradley v. Peake, 22 Vet. App. 280, 293-94  (2008), the Court determined that, while no additional disability compensation could be paid when a total schedular disability rating was already in effect, a separate award of a TDIU predicated on a single disability could form the basis for an award of special monthly compensation (SMC).  Subsequently, the Court determined that if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later received a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, the order of the awards would not be relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010). 

Accordingly, pursuant to Bradley and Buie, although entitlement to a 100 percent combined schedular rating had been previously granted due to the combined impact of the Veteran's service-connected disabilities, VA still needs to consider whether an award of SMC pursuant to 38 U.S.C.A. § 1114(s) was warranted on a stand-alone basis for any of the Veteran's migraine, anemia, and/or allergic rhinitis disorders.  Thus, on remand, the RO should consider and provide any necessary development for the Veteran's claim for a TDIU to include notice and any necessary examinations or employment history.

Furthermore, the Board notes that the Veteran's claim has been pending since June 2006.  As above, the Veteran has only met the threshold criteria for entitlement to TDIU under 38 C.F.R. § 4.16 since April 4, 2008.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). 38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

With respect to entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) prior to April 4, 2008, the Board finds that the Veteran's claim should be submitted to the Director of Compensation and Pension for a determination as to whether a TDIU should be awarded on an extra-schedular rating basis.  The Board finds the medical opinions discussed above as plausible evidence that the Veteran is unable to secure and follow a substantially gainful occupation due to her service-connected migraine headaches.  Accordingly, the Board finds that the claim should be submitted to the Director of Compensation and Pension for extraschedular consideration of a TDIU under 38 C.F.R. § 4.16(b).  

However, before any additional development is attempted, the originating agency should contact the Veteran to determine if she desires to continue her appeal with regard to this issue.  In this regard, the Board notes that the Veteran has not submitted any correspondence since the December 2012 rating decision granting her compensation at the 100 percent rate.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to indicate in writing whether she desires to withdraw her appeal with regard to the TDIU issue.  If she does not withdraw her appeal, provide her with notice of how to substantiate a claim for TDIU.

2.  Procure and associate any and all of the Veteran's VA treatment records and any outstanding private treatment records, not already associated with the claims file.

3.  All required development concerning the Veteran's claim for TDIU should be accomplished.  The Veteran should additionally be afforded a VA examination with a vocational specialist to determine unemployability, if necessary.  If such is arranged, the examiner must have access to the claims file and all electronic records.  After reviewing the file and examining the Veteran, the examiner should state whether it is at least as likely as not that the Veteran's service-connected disabilities, in the aggregate and without considering any nonservice-connected disorders, prevents her from securing and following substantially gainful employment.  A rationale must be provided for all opinions offered.  

Service connection is currently in effect for PTSD, migraine headaches, vitreous opacities with residual macular hole of the left eye, chronic sinusitis, lumbosacral sprain, right ankle injury with mild lateral laxity, GERD, postoperative residuals of excision of breast lumps with fibrocystic breast disease, iron deficiency anemia and leukopenia, bilateral plantar fasciitis, allergic rhinitis, and urinary tract infection.

4.  Refer this case to the Under Secretary for Benefits of the Director, Compensation and Pension Service, for consideration of assignment of an extraschedular TDIU, prior to April 4, 2008, under the provisions of 38 C.F.R. § 4.16(b).

5.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


